Citation Nr: 0400337	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to receipt of payment of compensation in excess 
of a 10 percent rate from the 61st day of incarceration, 
pursuant to restoration of a 100 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from January 1969 until 
November 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2001 administrative decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

The veteran was incarcerated in a state penal institution, 
beginning September 29, 1994, and in excess of 60 days, for 
conviction of a felony.   


CONCLUSION OF LAW

Entitlement to receipt of payment of compensation benefits in 
excess of a 10 percent rate from the 61st day of 
incarceration, pursuant to restoration of a 100 percent 
rating for PTSD, is not warranted.  38 U.S.C.A. § 5313 (West 
2002); 38 C.F.R. § 3.665 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Initially, the Board notes that the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law in November 2000.  The VCAA, among other 
things, eliminated the well-grounded-claim requirement and 
amended VA's duty to notify claimants and their 
representatives of any information or evidence necessary to 
substantiate their claims.  See generally VCAA §§ 3, 4, 7.  
However, during the drafting of the VCAA, Congress observed 
that it is important to balance the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 
6 Vet. App. 430 (1994). 

Relevant law and regulations

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 
3.665 (2003). 

Factual background

By rating decision in February 1992, the veteran was awarded 
service connection for PTSD, and a 100 percent disability 
evaluation was assigned, effective from January 10, 1991.  

By letter dated in September 1994, the veteran was informed 
that his VA benefits would be suspended effective October 1, 
1994, due to his failure to report to his scheduled VA 
examination.  

By a rating decision in October 1995, the evidence was deemed 
insufficient to evaluate the PTSD from October 1, 1994 
through September 28, 1995, and the veteran's PTSD was rated 
noncompensable from September 29, 1995.

By rating decision dated in November 1998, the veteran's 
noncompensable rating for PTSD was increased to 10 percent 
disabling, effective from October 8, 1998. 

The veteran's appeal of the reduction in his rating for PTSD 
came before the Board in June 2000.  At that time, his 100 
percent disability rating, initially granted effective from 
January 10, 1991, was restored effective from October 1, 
1994, the date his benefits had been suspended due to his 
failure to report for VA examination.  

A rating decision in February 2001 implemented the Board's 
June 2000 decision.  By letter dated in March 2001, the 
veteran was advised that, while his disability was rated 100 
percent, he would be paid compensation based on a 10 percent 
rating, effective from October 1, 1994, due to his 
incarceration for a felony.  In a letter issued in May 2001, 
VA advised the veteran that, based on quality review of his 
case, he would be paid at the 10 percent rate, effective from 
November 28, 1994, the 61st day of his incarceration.

Documents of record establish that the veteran has been 
incarcerated for conviction for a felony from September 29, 
1994.

Analysis

As established by the June 2000 Board decision, the RO erred 
in suspending the veteran's benefits due to his failure to 
report for a VA examination.  The veteran appears to be 
contending that, because VA's actions in suspending his 
benefits were in error, the rate of payment for incarcerated 
veterans should not apply to that period of error now that 
such benefits have been restored.  He states that, from 
November 1998 onward (the date at which his then-
noncompensable PTSD rating was increased to 10 percent) VA 
acted appropriately, thus allowing for the reduced rate of 
benefits for incarcerated veteran's to apply.  

The law clearly states that a veteran who is incarcerated in 
a federal, state, or local penal institution in excess of 60 
days for conviction of a felony committed after October 7, 
1980 and has a combined rating of 20 percent or more shall 
not be paid compensation in excess of the amount payable for 
a disability evaluated as 10 percent disabling beginning on 
the 61st day of incarceration.  38 U.S.C.A. § 5313 (West 
2002); 38 C.F.R. § 3.665 (2003).  

While it is true that the RO in this instance failed to apply 
pertinent regulations, thus resulting in an inappropriate 
reduction of benefits, the reduction itself has already been 
restored by the Board in its June 2000 decision.  Thus, the 
error has been fully corrected and the veteran has been made 
whole.  Moreover, it is evident from the Board decision that 
there was no intent to waive the provisions of 38 C.F.R. 
§ 3.665 for any portion of the claim period.  Indeed, the 
Board explicitly noted that the restoration of benefits was 
"subject to other regulatory restrictions, such as those 
that govern the amount of compensation payable to an 
incarcerated veteran."  

In his July 2002 substantive appeal, the veteran offers 
support for his contention by citing the Board's order that 
the 100 percent rating be restored as if the suspension of 
benefits never occurred.  He then argues that if his benefits 
had never been suspended, the reduced rate would not have 
taken place until November 1998 (he possibly meant October 
1998, the date of his VA examination which served as a basis 
for a 10 percent rating).  However, the law is squarely 
against the veteran's argument.  Under 38 C.F.R. § 3.665, at 
the time of his 61st day of incarceration he became entitled 
only to benefits at the incarcerated veteran's rate.  While 
it is possible that, in the absence of the improper rating 
reduction in September 1994, the veteran might have continued 
to receive VA funds at his full rate beyond his 60th day of 
incarceration, he clearly would not have had any entitlement 
to such monies and his receipt of such would ultimately have 
resulted in an overpayment and indebtedness to VA.

In conclusion, the law clearly states that the reduced rate 
of benefits for incarcerated veterans is to apply following 
the 60th day of incarceration.  The veteran has not cited 
contrary authority.  As the law is dispositive, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown 6 
Vet. App. 430 (1994).


ORDER

Entitlement to receipt of payment of compensation in excess 
of the 10 percent rate from the 61st day of incarceration, 
pursuant to restoration of a 100 percent rating for PTSD, is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



